[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 06-10350                   OCTOBER 2, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                                                               CLERK
                       ________________________

                D. C. Docket No. 05-00220-CR-01-ODE-1

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

FREDY PARRA-CHAVEZ,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (October 2, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      A jury convicted Fredy Parra-Chavez for: (1) conspiring to possess with

intent to distribute at least 50 grams of methamphetamine; and (2) attempting to

possess with intent to distribute at least 50 grams of methamphetamine. 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846. Parra-Chavez argues that the district court

erroneously denied a judgment of acquittal and clearly erred in imposing an

unreasonable 235-month sentence. We affirm.

                               I. BACKGROUND

      On April 11, 2005, federal agents received a tip that a private plane landing

at Hartsfield Airport carried narcotics. Upon searching the plane with the consent

of its only passenger, Arturo Ochoa-Gonzalez, the agents found 13 pounds of

methamphetamine with a street value of approximately $91,000. Ochoa-Gonzalez

immediately cooperated with the agents. He admitted that he was running drugs

from Mexico to Atlanta and had done so once before. His practice was to call a

contact in Mexico to get the phone number of the intended recipient in Atlanta and

then call the intended recipient to arrange an exchange. The agents told Ochoa-

Gonzalez to continue with the exchange as planned.

      Ochoa-Gonzalez’s contact in Mexico gave him the Nextel “Direct Connect”

number of Parra-Chavez, which was the same Atlanta number that Ochoa-

Gonzalez had called on his previous drug run. Ochoa-Gonzalez and Parra-Chavez



                                          2
arranged to meet where they met the first time, the Brooks Cafeteria in Atlanta.

Federal officers observed Parra-Chavez and two other men meet Ochoa-Gonzales

at the restaurant. After talking briefly, Parra-Chavez and his two companions left

the restaurant. About an hour later, they returned in two cars, one of which was a

green Camry. Parra-Chavez told Ochoa-Gonzalez that the money was in the trunk

of the Green Camry and handed him the keys. Ochoa-Gonzalez testified that

Parra-Chavez expected him to return the car with the drugs.

      Federal agents arrested Parra-Chavez, seized his cell phone, and recovered

$317,720.00 from the Camry’s trunk. Phone records showed that Parra-Chavez

had been in contact with Ochoa-Gonzalez several weeks earlier and that Parra-

Chavez had also called Ochoa-Gonzalez’s contact in Mexico. Parra-Chavez was

charged with conspiracy to possess and distribute methamphetamine and

attempting to possess with intent to distribute methamphetamine. 21 U.S.C.

§§ 841(a)(1), (b)(1)(A).

      At the close of the presentation of evidence by the government at trial,

Parra-Chavez moved for a judgement of acquittal. Fed. R. Crim. P. 29. Parra-

Chavez argued that the government had failed to present sufficient evidence to

prove his knowing involvement in a conspiracy or an attempt to possess and

distributed methamphetamine. Parra-Chavez argued that there was no evidence,



                                          3
save Ochoa-Gonzalez’s testimony, that Parra-Chavez had discussed, handled, or

asked for drugs or money. The district court denied the motion and a jury

convicted Parra-Chavez.

      Applying the Federal Sentencing Guidelines, the probation officer found that

Parra-Chavez had a total adjusted base level of 38 and a criminal history category

of 1, which produced a sentencing range of 235 to 293 months. Parra-Chavez

argued that he should be sentenced below the guideline range because of his age,

lack of criminal history, and other considerations. 18 U.S.C. § 3553. He argued

that he should receive a downward adjustment for a minor role. U.S.S.G. § 3B1.2.

The court overruled Parra-Chavez’s objections and sentenced Parra-Chavez to

imprisonment for 235 months and supervised release of 5 years.

                          II. STANDARD OF REVIEW

      Three standards of review govern this appeal. First, we review de novo

whether sufficient evidence supports a conviction, inquiring as to whether, after

viewing the evidence in the light most favorable to the government, any reasonable

jury could have found the essential elements of a crime beyond a reasonable doubt.

See United States v. Charles, 313 F.3d 1278, 1284 (11th Cir. 2002) (citations

omitted). All reasonable inferences are drawn in favor of the jury’s verdict.

United States v. Castro, 89 F.3d 1443, 1450 (11th Cir. 1996) (citations omitted).



                                          4
Second, we review a denial of a minor-role reduction for clear error. United States

v. De Varon, 175 F.3d 930, 937-38 (11th Cir. 1999) (en banc). To conclude that

the district court committed clear error, we must be “left with a definite and firm

conviction that a mistake has been committed.” United States v. Crawford, 407

F.3d 1174, 1177 (11th Cir. 2005) (quotation marks omitted). Third, we review a

sentence for reasonableness. See United States v. Talley, 431 F.3d 784, 785, 787

(11th Cir.2005). Review for reasonableness is deferential. Id. We reverse only if

“the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” Id. at 788.

                                 III. DISCUSSION

     A. The District Court Did Not Err by Denying Parra-Chavez’s Motion for

                                      Acquittal.

      The burden of proof that the government bore at trial on each of the two

charges is well-established. To sustain a conviction for conspiracy to possess with

intent to distribute methamphetamine, the government must offer sufficient

evidence to prove, beyond a reasonable doubt, that: (1) an illegal agreement existed

to possess with intent to distribute methamphetamine; (2) the defendant was aware

of the agreement; and (3) the defendant knowingly and voluntarily joined the

agreement. Charles, 313 F.3d at 1284. Where, as here, the government’s case is



                                          5
based on circumstantial evidence, “reasonable inferences, and not mere

speculation, must support the jury’s verdict.” Id. (internal quotations and citations

omitted). A defendant’s mere presence at the scene of the crime, while a probative

factor, is insufficient in itself to support a conspiracy conviction, as the

government must also prove that the defendant “knew the essential nature of the

conspiracy.” Id. (internal quotations and citations omitted). To sustain a

conviction for attempt to possess with intent to distribute methamphetamine, the

government must show that the defendant had the specific intent to engage in

criminal conduct and that he took a substantial step toward commission of the

offense. United States v. Baptista-Rodriguez, 17 F.3d 1354, 1369 (11th Cir. 1994).

To find that a substantial step was taken, the court must determine that the

defendant's objective acts mark the defendant's conduct as criminal so that the

defendant's acts as a whole strongly corroborate the required culpability. United

States v. Forbrich, 758 F.2d 555, 557 (11th Cir. 1985).

      Parra-Chavez argues that insufficient evidence supported each of his

convictions, but we disagree. The evidence at trial established that Parra-Chavez

twice delivered large amounts of money to Ochoa-Gonzalez. On the first occasion,

Ochoa-Gonzalez testified that he returned Parra-Chavez’s car to him with drugs in

the trunk of the car. Cell phone records and the transcript of telephone



                                            6
conversations between Ochoa-Gonzalez and Parra-Chavez corroborated Ochoa-

Gonzalez’s testimony and revealed a pattern of business in drug transactions.

Federal agents watched as Parra-Chavez met with Ochoa-Gonzalez at the

restaurant, followed him while he drove to another location about 30 minutes

away, and, upon his return, saw him hand Ochoa-Gonzalez the keys to a car

containing a bag of money. It was neither unreasonable for the jury to find that the

delivery of money was a substantial step toward the possession and distribution of

methamphetamine nor for the jury to find that Parra-Chavez was a knowing and

willing participant in the conspiracy.

      Parra-Chavez also argues that we should discount Ochoa-Gonzalez’s

testimony because he was only cooperating as part of a plea agreement. This

argument fails. Parra-Chavez had the opportunity to cross-examine Ochoa-

Gonzalez before the jury, and it is not for us to second guess the jury’s reasonable

decision to credit Ochoa-Gonzalez’s testimony. The district court did not err in

denying Parra-Chavez’s motion for judgment of acquittal.

B. The District Court Did Not Clearly Err By Denying Parra-Chavez a Minor Role

                                     Reduction.

      Section 3B1.2(b) of the United States Sentencing Guidelines provides for a

two-level reduction in a defendant’s base offense level if the court determines that



                                          7
the defendant was a minor participant in the offense. U.S.S.G. § 3B1.2(b). In De

Varon, we established a two-step inquiry for deciding whether a defendant played

a minor role. First, the district court “must measure the defendant’s role against

the relevant conduct attributed to [him] in calculating [his] base offense level.” De

Varon, 175 F.3d at 943-44. Second, the district court “may also measure the

defendant’s role against the other participants, to the extent that they are

discernable, in the relevant conduct.” Id. at 945. “[T]he district court may

consider only those participants who were involved in the relevant conduct

attributed to the defendant. The conduct of participants in any larger criminal

conspiracy is irrelevant.” Id. at 944. A conspiracy can exist in which no

participant plays a minor role. See United States v. Zaccardi, 924 F.2d 201, 203

(11th Cir. 1991).

      Parra-Chavez argues that, because he had no involvement in the planning of

the drug transactions nor any contact with drug owners in Mexico and was a mere

“mule” who delivered money, the district court erred in denying him a minor-role

reduction. We disagree. Under the first step of the De Varon test, Parra-Chavez

failed to establish that he played a minor role in the relevant conduct for which he

was held accountable at sentencing. The evidence showed that Parra-Chavez

organized and executed the delivery of a large sum of money for the purchase of



                                           8
methamphetamine, and Parra-Chavez’s sentence is based on his role in that

offense. The evidence also showed that Parra-Chavez was not a minor participant

in comparison to other defendants. The district court did not commit clear error in

denying Parra-Chavez a minor-role reduction.

               C. Parra-Chavez’s 235 month sentence is reasonable.

      Parra-Chavez argues that his 235-month sentence is unreasonable because he

was a first time offender, was convicted on the basis of “the minimally

corroborating testimony” of Gonzalez, and is old enough that the sentence may last

his entire life. Again, we disagree. The district court imposed a sentence at the

bottom of the Guidelines range and less than the statutory maximum of life

imprisonment, both of which are indications of a reasonable sentence. See Talley,

431 F.3d at 788 (noting that “ordinarily we would expect a sentence within the

Guidelines range to be reasonable”); Winingear, 422 F.3d at 1246 (comparing the

sentence imposed to the statutory maximum in determining its reasonableness); 46

U.S.C. App. § 1903(g) and (j); 21 U.S.C. § 960(b)(1)(B)(ii). The district

court accounted for Parra-Chavez’s lack of criminal history by correctly

calculating the advisory Guidelines range using a criminal history category of 1.

The district court then considered the factors contained in section 3553(a) and

adequately accounted for the unique circumstances, if any, present in this case.



                                          9
Talley, 431 F.3d at 786. Parra-Chavez’s sentence is reasonable.

                              IV. CONCLUSION

      Parra-Chavez’s conviction and sentence are AFFIRMED.




                                        10